the president pronounced the court’s opinion, that there is no error in the judgment aforesaid of the Superior Court of law, so far as it reverses that of the County Court; but that the same is erroneous in not proceeding to enter such judgment as the County Court ought to have given. (1)
Both judgments reversed, and judgment entered, that the ppellant take nothing, See. and that the appellee go thereof vithoutday, and recover against the appellant the costs in he Superior Court oflaw and County Court.

Note. See Mantz v. Hendley, 2 H. & M. p. 308 pl. 5 and p. 318